DETAILED ACTION
This action is responsive to the application No. 16/909,718 filed on June 23, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The amendment filed on 06/13/2022 responding to the Office action mailed on 01/06/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-18 and newly added claims 19-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10, 12-14, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0145792).

Regarding Claim 1, Wang (see, e.g., Fig. 9), teaches a spintronic device, comprising:
a tunnel barrier 29 (see, e.g., par. 0030);
a storage layer 37 formed on the tunnel barrier 29, wherein the storage layer 37 includes (see, e.g., par. 0045):
a first magnetic layer 24 having a first crystallographic orientation formed on the tunnel barrier 29 (see, e.g., par. 0041),
a spacer layer 35 formed on the first magnetic layer 24 (see, e.g., par. 0032),
a second magnetic layer 34 having a second crystallographic orientation formed on the spacer layer 35 and exchange-coupled to the first magnetic layer 24 (see, e.g., par. 0016),
an antiferromagnetic coupling layer 33 formed on the second magnetic layer 34 (see, e.g., pars. 0031, 0035), and
a third magnetic layer 32 having the second crystallographic orientation formed on the antiferromagnetic coupling layer 33 and antiferromagnetically coupled to the second magnetic layer 34 (see, e.g., pars. 0011, 0031); and
a seed layer 15 formed on the third magnetic layer 32 (see, e.g., par. 0038),
wherein the seed layer 15 is directly connected to an electrical terminal 10 of the spintronic device (see, e.g., par. 0038).  

Regarding Claim 2, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the first magnetic layer 24 is a CoFeB layer or a FeB layer (see, e.g., par. 0041).  

Regarding Claim 3, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the second magnetic layer 34 is a Co-based layer (see, e.g., par. 0036).  

Regarding Claim 4, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the third magnetic layer 32 is a Co-based layer (see, e.g., par. 0036).  

Regarding Claim 6, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that one or both of the first magnetic layer 24 and the second magnetic layer 34 have a thickness of 0.4 nm-1.5 nm (see, e.g., pars. 0012, 0041).  

Regarding Claim 7, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the antiferromagnetic coupling layer 33 is a Ru layer, an Ir layer, or a Rh layer (see, e.g., par. 0035).  

Regarding Claim 10, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the seed layer 15 is a heavy-metal layer comprising Ta, W or Pt (see, e.g., par. 0038).

Regarding Claim 12, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the seed layer 15 is a spin-orbit-torque generating layer (see, e.g., pars. 0038, 0047-0048).

Regarding Claim 13, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the tunnel barrier 29 is a MgO-based layer (see, e.g., par. 0030).  

Regarding Claim 14, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches a fixed layer 26 on an opposite side of the tunnel barrier 29 relative to the storage layer 37 (see, e.g., par. 0046).

Regarding Claim 17, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that the spintronic device is a spin torque transfer magnetic random access memory (MRAM) device, a spin orbit torque MRAM device, or a magnetic racetrack memory device (see, e.g., pars. 0009, 0014, 0029, 0048).  

Regarding Claim 19, Wang teaches all aspects of claim 1.  Wang (see, e.g., Fig. 9), teaches that one or both of the second magnetic layer 34 and the third magnetic layer 32 are Co layers (see, e.g., par. 0036).  

Regarding Claim 20, Wang teaches all aspects of claim 19.  Wang (see, e.g., Fig. 9), teaches that the seed layer 15 supports perpendicular magnetic anisotropy of the Co layers (see, e.g., par. 0011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0145792) in view of Chatterjee (US 2019/0051822).

Regarding Claim 5, Wang teaches all aspects of claim 1.  Wang is silent with respect to the claim limitations that the first crystallographic orientation is a (100) orientation, and the second crystallographic orientation is a (111) orientation.
Chatterjee (see, e.g., Fig. 1), in similar spintronic devices to those of Wang, on the other hand, teaches that the first crystallographic orientation is a (100) orientation, and the second crystallographic orientation is a (111) orientation, resulting in a nice crystalline coherence between the CoFe based magnetic electrodes and the MgO barrier which is required to get a large tunnel magnetoresistance (TMR) amplitude (see, e.g., par. 0008).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Wang’s device, a CoFeB magnetic layer having a (100) crystallographic orientation, and a Co layer having a (111) crystallographic orientation, as taught by Chatterjee, to obtain a nice crystalline coherence between the CoFe based magnetic electrodes and the MgO barrier which is required to get a large tunnel magnetoresistance (TMR) amplitude. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0145792) in view of Tonegawa (US 2016/0284980).

Regarding Claim 8, Wang teaches all aspects of claim 1.  Wang is silent with respect to the claim limitation that the spacer layer is configured to break a texture between the different crystallographic orientations of the first magnetic layer and the second magnetic layer.  
Tonegawa (see, e.g., Fig. 1), in similar spintronic devices to those of Wang, on the other hand, teaches that the Ta spacer layer MP1b is configured to break a texture between the different crystallographic orientations of the (100)-oriented bcc CoFeB film of the first magnetic layer MP1a and the (111)-oriented fcc Co/Pt of the second magnetic layer MP1c.  The Ta film MP1b is grown as an intermediate layer having an amorphous phase so that it prevents, in the high-temperature heat treatment, the fcc crystal orientation from spreading from the Co/Pt stacked film MP1c to the CoFeB film MP1a.  This enables the tunnel barrier layer (MgO film) TB and the CoFeB film MP1a to have a good bcc structure, leading to effective improvement in an MR ratio (see, e.g., par. 0076).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Wang’s device, a spacer layer configured to break a texture between the different crystallographic orientations of the first magnetic layer and the second magnetic layer, as taught by Tonegawa, to prevent, in the high-temperature heat treatment, the fcc crystal orientation from spreading from the Co/Pt stacked film to the CoFeB film, thus, enabling the tunnel barrier layer (MgO film) TB and the CoFeB film to have a good bcc structure, leading to effective improvement in an MR ratio. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0145792) in view of Li (US 2020/0035910).

Regarding Claim 11, Wang teaches all aspects of claim 1.  Wang teaches that the material of the seed layer comprises NiCr, NiFeCr, Ta, TaN, Mg, Ru, etc., (see, e.g., par. 0038).  Wang does not teach that the seed layer is a topological insulator comprising Bi2Se3 or BixSb1-x.  
Li, on the other hand, teaches that the generator spin-orbit torque (SOT) comprises a topological insulator (TI) including Bi2Se3 from which strong SOT may be produced upon the flowing of a charge current.  The generation of SOT may be more effective than known heavy metal (HM) materials.  The high efficiency of SOT generation thus requires much less operating current, greatly reduces energy consumption, and enhances reliability of the memory device (see, e.g., pars. 0005, 0023-0024, 0030).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Wang’s device, a seed layer including a topological insulator comprising Bi2Se3 or BixSb1-x, as taught by Li, to reduce the operating current, thus, greatly reducing energy consumption, and enhancing reliability of the memory device.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0145792) in view of Min (US 2020/0013444).

Regarding Claim 15, Wang teaches all aspects of claim 1.  Wang does not teach that the spintronic device is a three-terminal device comprising two of three terminals connected to the seed layer.
Min (see, e.g., Fig. 3), on the other hand, teaches that the spintronic device is a three-terminal device comprising two 31/32 of three terminals connected to the seed layer 24.  Compared with conventional MRAMs, the SOT-MRAM device utilizes the current-driven spin-orbit torque rather than the magnetic field generated by the current to switch the relative magnetization direction of the free layer and the fixed layer for achieving data writing; and at the same time, the SOT-MRAM device has a lower density of a write current and is not easily damaged at high current densities and has an improved density of MRAM cells (see, e.g., pars. 0004-0008).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the spintronic device of WAng, a three-terminal device comprising two of three terminals connected to the seed layer, as taught by Min, to realize an SOT-MRAM device which has a lower density of a write current and is not easily damaged at high current densities and has an improved density of MRAM cells.

Regarding Claim 16, Wang and Min teach all aspects of claim 15.  Min (see, e.g., Fig. 3), teaches that one 33 of the three terminals of the spintronic device is connected to a fixed layer 23 comprising CoFeB and formed on an opposite side of the tunnel barrier 22 relative to the storage layer 21 (see, e.g., pars. 0067, 0072).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0145792) in view of Shibata (US 2021/0034331).

Regarding Claim 18, Wang teaches all aspects of claim 1.  Wang does not teach that the spintronic device is a domain wall logic devicePage 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271.
Shibata (see, e.g., Fig. 4), on the other hand, teaches that the spintronic device is a domain wall logic device that provides a product-sum operation device, a neuromorphic device, and a method for determining a malfunction in the product-sum operation device which can, when applied to a neural network, accurately detect an element malfunction that may greatly impair the performance of the neural network upon the occurrence of the element malfunction (see, e.g., pars. 0006-0007).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in the spintronic device of Wang, a domain wall logic device, as taught by Shibata, to provide a product-sum operation device, a neuromorphic device, and a method for determining a malfunction in the product-sum operation device which can, when applied to a neural network, accurately detect an element malfunction that may greatly impair the performance of the neural network upon the occurrence of the element malfunction.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,761,793) in view of Guo (US 2008/0239589).

Regarding Claim 1, Kim (see, e.g., Fig. 4), teaches a spintronic device, comprising:
a tunnel barrier TBR;
a storage layer FL1 formed on the tunnel barrier TBR,
a seed layer 165 formed on the storage layer FL1,
wherein the seed layer 165 is directly connected to an electrical terminal 130 of the spintronic device.  
Kim does not show that the storage layer FL1 includes:
a first magnetic layer having a first crystallographic orientation formed on the tunnel barrier,
a spacer layer formed on the first magnetic layer,
a second magnetic layer having a second crystallographic orientation formed on the spacer layer and exchange-coupled to the first magnetic layer,
an antiferromagnetic coupling layer formed on the second magnetic layer, and
a third magnetic layer having the second crystallographic orientation formed on the antiferromagnetic coupling layer and antiferromagnetically coupled to the second magnetic layer; and
a seed layer formed on the third magnetic layer.
Guo (see, e.g., Fig. 4), on the other hand, teaches that the storage layer 7 includes:
a first magnetic layer 76 having a first crystallographic orientation formed on the tunnel barrier 6,
a spacer layer 75 formed on the first magnetic layer 76,
a second magnetic layer 74 having a second crystallographic orientation formed on the spacer layer 75 and exchange-coupled to the first magnetic layer 76 (see, e.g., par. 0029),
an antiferromagnetic coupling layer 72 formed on the second magnetic layer 74 (see, e.g., pars. 0029, 0032), and
a third magnetic layer 70 having the second crystallographic orientation formed on the antiferromagnetic coupling layer 72 and antiferromagnetically coupled to the second magnetic layer 74 (see, e.g., pars. 0029, 0031); and
a seed layer 8 formed on the third magnetic layer 70 (see, e.g., par. 0030).
This new free layer structure is thermally stable and retains a high DR/R (magnetoresistance ratio) and spin-angular momentum deposition rate when used with an MgO tunneling barrier layer (see, e.g., par. 0029).
It would have been obvious to one of ordinary skill in the art at the time of filing to include all the elements of Guo’s device in the free layer of Kim’s device, to obtain a thermally stable free layer which retains a high DR/R and spin-angular momentum deposition rate when used with an MgO tunneling barrier layer.

Regarding Claim 9, Kim and Guo teach all aspects of claim 1.  Guo (see, e.g., Fig. 4), teaches that the spacer layer 75 is a heavy-metal layer or a heavy-metal transition-metal alloy layer (see, e.g., par. 0029).

Response to Arguments
Applicant’s arguments filed on 06/13/2022 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814